BERDON, J.,
with whom KATZ, J., joins, dissenting. I do not know if the defendant, Richard Lapointe, sexually assaulted and murdered his wife’s eighty-eight year old grandmother, but I do know that the circumstances surrounding his admissions and confessions, which substantially contributed to his conviction, are suspect. This case underscores the necessity for requiring the state to prove beyond a reasonable doubt, rather than by a mere preponderance of the evidence, that an admission or a confession obtained by the police through an interrogation was not coerced.
In this case, the defendant’s confession was procured more than two years after the victim’s assault and murder, and after nine hours of continuous interrogation by the police on July 4-5,1989. Even after this extensive period of questioning, the police were unable to stop the defendant from vacillating and were unable to pro*740cure an unequivocal statement.1 Furthermore, the defendant’s mental ability to knowingly and intelligently confess while being interviewed by the police is questionable given the fact that he has been diagnosed as having an unduly submissive personality, as hereinafter described, which is consistent with Dandy Walker Syndrome2 from which he suffers. At the age of fifteen, the defendant was diagnosed with this syndrome. Treatment required that a shunt be implanted in his brain to relieve the intercranial pressure that had been mounting. Four additional surgeries were subsequently needed to ameliorate the defendant’s condition.
The defendant was examined by Anne M. Phillips, a clinical psychologist, and Kenneth M. Selig, a psychiatrist, both of whom testified at the defendant’s suppression hearing and whose reports were admitted into evidence. Phillips observed in her report that the defendant “is inclined to sometimes respond arbitrarily to conversation or questions [that] he does not fully understand. [He] tends to be quite concrete and inflexible in his reasoning, understanding situations in a narrow and set way, and having considerable difficulty *741adopting alternative interpretations of events, or even making sense of unfamiliar events. He tends to be confused by a multiplicity of stimuli, whether dealing with verbal or non-verbal situations, and to then respond in a rather disorganized fashion. ... He is, in sum, a man functioning at the lower end of the average range of intelligence who demonstrates particular difficulty with cognitive flexibility, expressive and receptive vocabulary, and with detail discrimination. Although able to manage many everyday tasks, [the defendant] is narrow, concrete and inflexible in his learning and functioning ability and apt to be rigid and easily frustrated in dealing with unfamiliar situations. . . . Neuropsychological testing demonstrates the presence of attentional and sequencing deficits, dysnomia, perseverative errors, impulsivity, significant constructional deficits, evidence of proactive inhibition and impaired facial memory. [The defendant’s] pattern of deficits on neuropsychological deficits were seen as consistent with right frontal and posterior cerebral dysfunction, as well as with the experience of Dandy Walker Syndrome with multiple cerebral shunts.” Phillips concluded that the defendant “is easily overwhelmed by emotions or by unfamiliar situations and seeks to limit his experiences in order to avoid such discomfort. When thus overwhelmed, [the defendant] is likely to defer to environmental cues over his own judgment in order to find a quick way out of the discomfort he experiences. [The defendant] appears extremely reactive to authority, tending both to rely upon authority figures for guidelines for behavior and to be intimidated and easily threatened by them. . . . While not thought disordered, the inteiplay of [the defendant’s] cognitive and emotional limitations severely constrict his capacity for coping with situations which are novel or at all stressful or emotionally-charged.”
*742Selig’s report3 reflected similar observations: “[The defendant] is an easily intimidated, slow witted, highly *743submissive individual who is extremely vulnerable to the pressure tactics used on him by the police .... *744His lack of education, low intelligence, lack of experience with the police, personality tendency to be compliant and obedient, the repeated and prolonged nature of the interrogation, and the coercive remarks of the police that his wife and son might be arrested or taken from him if he did not confess all resulted in his providing a confession which was [given] under duress and not voluntary.”
Both in this case and in our recent case of State v. James, 237 Conn. 390, 678 A.2d 1338 (1996), the defendants argued that in order to ensure that a confession procured by the police is voluntary, the state constitution requires that police interrogations be electronically recorded. I agree with the majority that such a procedure is not required by our state constitution.4
Nevertheless, closely related to the policy considerations supporting electronic recordation of police inter*745rogations is the issue of the state’s burden of proof with respect to the voluntariness of a confession. The majority of this court recently held that the state need only establish the voluntariness of a confession by a preponderance of the evidence — that is, it was more probable than not that the confession was voluntary. Id., 425-26. Although the defendant does not explicitly raise the issue of the state’s burden of proof, he does challenge whether there is “substantial evidence in the entire record [that] supports the trial court’s finding of a valid waiver [of counsel] and voluntary confession.” Because I continue to believe that the state bears this heightened burden of persuasion; id., 445 (Berdon, J., dissenting); I would order a new trial and require that the state prove beyond a reasonable doubt that the defendant’s confession was voluntary.
I include by reference my state constitutional analysis as set forth in State v. James, supra, 237 Conn. 445-53 (Berdon, J., dissenting). Certain policy concerns favoring the adoption of the reasonable doubt standard that were discussed in that dissent, however, merit reiteration. “Burdens of proof are allocated upon the willingness of society to accept the risk of an erroneous determination. For example, [w]e permit proof by a preponderance of the evidence in civil litigation because we view it as no more serious in general for there to be an erroneous verdict in the defendant’s favor than for there to be an erroneous verdict in the plaintiffs favor. . . . Lego v. Twomey, 404 U.S. 477, 493, 92 S. Ct. 619, 30 L. Ed. 2d 618 (Brennan, J., dissenting).
“On the other hand, in a criminal matter we require proof beyond a reasonable doubt. The Supreme Court of the United States pointed out in In re Winship, 397 U.S. 358, 363, 90 S. Ct. 1068, 25 L. Ed. 2d 368 (1970), that the reasonable doubt standard is a prime instrument for *746reducing the risk of convictions resting on factual error. The standard provides concrete substance for the presumption of innocence .... As Justice Harlan stated in his concurring opinion, the requirement of proof beyond a reasonable doubt in a criminal case [is] bottomed on a fundamental value determination of our society that it is far worse to convict an innocent [person] than to let a guilty [person] go free. Id., 372.
“I am unwilling to accept the risk of an erroneous determination that the confession was voluntary when in fact it may have been coerced. If we permit the prosecution to prove by a preponderance of the evidence that a confession was voluntary, then, to paraphrase Mr. Justice Harlan, we must be prepared to justify the view that it is no more serious in general to admit involuntary confessions than it is to exclude voluntary confessions. . . . Compelled self-incrimination is so alien to the American sense of justice that I see no way that such a view could ever be justified. Lego v. Twomey, supra, 404 U.S. 494 (Brennan, J., dissenting).
“The majority today places a confession on the same level as any other evidential ruling during the course of a trial. This fails to recognize that confessions are a special type of evidence. State v. Trammell, 240 Neb. 724, 736-37, 484 N.W.2d 263 (1992); State v. Phinney, 117 N.H. 145, 147, 370 A.2d 1153 (1977). As the Phinney court recognized: Confessions are usually obtained in the psychological atmosphere of police custody and in the greatest secrecy in which the cards can be stacked against the accused. He has no means of combating the evidence produced by the police save by his own testimony. The stakes are too high and the risk of error too great to permit a determination of admissibility to be decided by a balance of probabilities. State v. Phinney, supra, 147.
“The need for the heightened standard of proof beyond a reasonable doubt that a confession was volun*747tary is underscored by a fundamental principle of our criminal justice system — that no one shall be found guilty of a crime except upon proof of every element of the crime beyond a reasonable doubt. In re Winship, supra, 397 U.S. 364. Anyone who has had any experience with the criminal justice system and the trial of a criminal case — either as a judge or trial counsel — knows that the confession once admitted is tantamount to conviction. State v. Phinney, supra, 117 N.H. 147 (acceptance of confession basically amounts to conviction). Because our system of justice is predicated on the reasonable doubt standard, it then logically follows that the voluntariness of a confession must be established by proof beyond a reasonable doubt.” (Internal quotation marks omitted.) State v. James, supra, 237 Conn. 445-47 (Berdon, J., dissenting).
For the above reasons, including my detailed historic analysis that is set forth in James, I believe that the state constitution requires the state to prove the voluntariness of a confession beyond a reasonable doubt. In rejecting the standard of more probable than not, Connecticut would join those enlightened northeastern states, such as Maine, Massachusetts, New Hampshire, New York, New Jersey and Rhode Island,5 that currently *748require that the state prove, by a heightened standard of proof, the voluntariness of a confession. This case highlights the need for the state to prove the voluntariness of a confession beyond a reasonable doubt — the police interrogation of the defendant, who suffers from a mental impairment and an unduly submissive personality, for nine hours (commencing at approximately 4:30 p.m. and concluding at approximately 2 a.m.), which produced three equivocal and highly suspect confessions that were subsequently relied upon to convict him.
Accordingly, I dissent.

 Among his equivocations is the defendant’s second statement:
“I, Richard A. Lapointe, do hereby give the following statement to Detective Paul R. Lombardo of my own free will, free of any threats or promises that:
“On March 8, 1987,1 went to visit Bernice Martin with my wife and son. We left the apartment in the late afternoon and went home. I left my house sometime after that to take the dog for a walk.
“I was at Bernice’s apartment with the dog. We were both there together and the time was right. I probably made a pass at her and she said no. So I hit her and I strangled her.

“If the evidence shows that I was there, and that I killed her, then I killed her, but I don’t remember being there.

“I made a pass at Bernice because she was a nice person and thought that I could get somewhere with her. She was like a grandmother to me, that I never had.” (Emphasis added.)


 In his diagnostic report of the defendant, Kenneth M. Selig, a psychiatrist, defined Dandy Walker Syndrome as “a congenital deformity of the bones at the base of [the] skull.”


 Selig’s extensive report, which was admitted into evidence at the suppression hearing, set forth the defendant’s characterization of his July 4, 1989 interrogation, the attempts made by the defendant’s father-in-law and his brother-in-law to contact him and his mother-in-law’s (the victim’s daughter) description of the defendant’s submissive personality: “Richard does not recall any other contact with the police until July 4, 1989, 28 months later. He was preparing for a coolcout when the police called. This was late in the afternoon at around 4:30 p.m. The police asked him to come down and he complied because he thought it would only last a short while and he could still be home for the cookout. He told his wife that he was going because ’the police wanted to clear things up.’ He said that he was interrogated by one police officer for a couple of hours and that the police officer kept repeating the same question ‘did you kill Mrs. Martin?’ T kept telling the police I didn’t do it and they kept saying “you did it” so finally I said “what do you want me to say, that I did it?” and they said “ah, hah, see you confessed.” I said “I didn’t confess.” They kept saying the same thing over and over.’ He said that he was unable to use the bathroom for one or two hours after saying that he needed to. He said that he was read his rights and he recalls signing a statement to that effect. He stated that he felt intimidated ‘that he might smack me if I didn’t do what he said.’ He had not met the police officer [Detective Paul Lombardo] prior to that day and had never had his rights read to him before that. He said that after Officer Lombardo interviewed him, Detective [Michael] Morrissey took over and told him that he had been to his house to talk with his wife ‘and your wife says she still loves you. We’re going to ask you some questions and if your answers don’t agree with what your wife said, we’ll have your wife put in jail and your son taken away.’ Richard stated ‘that scared the hell out of me. I believed him. I’d never really been in trouble in my life. He asked how I killed'her. Immediately I began confessing because I didn’t want my wife to go to jail or my son to be taken away. 1 took what I told them I did from what he was saying to me. Whatever he told me I supposedly did, I agreed to. I was just making a confession so I could get out of there and go home.’ Richard recalls Captain [Joseph] Brooks subsequently talking to him. Richard knew Captain Brooks. Richard said that Captain Brooks wanted to talk to him ‘just as a friend, he said. I asked him if there was going to be more questioning and he said “no, I’m not going to question you. ” He wanted to know why I had only one child and I told him I’d had a vasectomy.’
“Richard stated that he kept telling the police that he did not do it but that they had pushed him. As I confronted him to explain how he could have confessed to a murder and a rape that he did not do, he said that he was concerned about his wife and son and that he became easily confused. He was unable to say how he thought that his confessing would help his wife except that it might correlate with what she had said. Essentially, he *743does not have a clear idea why he confessed falsely. He said ‘maybe I was frightened, I’d never been in a police station before.’ He acknowledged that he was scared and that he felt intimidated. lie stated ‘if I’d said the wrong thing, they'd probably arrest me.’ He noted that he wanted desperately to get out of the police station and ‘I figured if I said something — they’d say ok you can go home. All I was thinking of was my son and my wife. I wasn’t even thinking of what the consequences [were]. I was just saying what they wanted me to say so I could get out and spend time with my wife and my son on the holiday. I felt like I wanted to get out — I didn’t belong there — I’d no business being there.’ He had not understood that he was free to leave when he was at the police station and he said that he was not told that he could leave until it was the end of the interview.
“Richard told me that he was not worried when he left the police station even though he had just confessed to a brutal crime that could potentially carry tire death penalty. Indeed, he wondered aloud to me ‘should I have been?’ He said T was just thinking of getting home with my wife and son. I wasn’t thinking about being arrested. I didn’t even think I’d confessed to a crime. I’d just been talking with Morrissey. I was just answering his questions. I didn’t think Morrissey would really take me seriously.’ He said that he slept well that night as usual and got up the next morning and went to work as an ordinary day. His wife and son went to New Hampshire for the week of vacation that they had planned. When he got home from work, the police came to his house at about 5:00 p.m. and placed him under arrest. He said that during that day (July 5, 1989) he had been unconcerned and not worried that he would be arrested. He at no time thought about talking to a lawyer even after he had confessed. He apparently had no understanding of the seriousness of his confession and believed that the police would recognize that it was simply his effort to get out of the police station and get home to his family. The next day ‘I’d forgotten all about the confession. I had to work. I had a family to support. It was like any other day. When I got home from the police department, I forgot all about it. I was home with my wife and felt safe. That night my wife and my mother-in-law were behind me.’
“Richard’s wife and his in-laws met with his attorney’s investigator on two occasions later in July of 1989. Transcripts from those meetings reveal the following: Richard’s wife related that on July 4, 1989, at around 4:00 p.m. Richard went 1o the police department and was not released until approximately 2:00 a.m. on July 5 (roughly ten hours later). She said that he related lhat they kept asking the same thing over and over. She said that according to Richard he did ask for a lawyer but was told by the officers ‘no.’ He also asked if he could make a [telephone call and again he was told no. Richard also told his wife that the officers kept threatening that if he did not talk, his wife would get arrested and their son would have to go to the State. Richard told his wife that at around midnight the officers did tell him he could leave but they kept on talking to him and he could not *744leave. Richard’s mother-in-law [the daughter of the victim] expressed to his attorney’s investigator her concern over what may have been done to Richard as she feels that he can be easily influenced to say things that he may not really believe. She explained that Richard’s mentality is such that people can easily influence him. She also noted that she and her husband had made several telephone calls to the Manchester police department inquiring about Richard and the reasons for Richard’s being held. Her husband and her son, Ken Martin, did go to the police department and she subsequently called the police department to ask if she should hire an attorney for Richard and was told that it was up to her but that it was not necessary as they were only interviewing Richard and that there was nothing an attorney could do. Richard’s wife told the investigator that while Richard was at the police station on July 4, a detective (probably Detective Morrissey) was at her house attempting to get information from her. Richard’s mother-in-law later stated that her husband and son went to the police station and asked to take Richard home but the police refused on the grounds that he was being interviewed. This was around 10:00 p.m. They returned at about 12:30 a.m. and sat and waited for Richard until about 2:00 a.m. when he was finally released.” (Emphasis added.)


 The defendant in this case does not argue that, under our supervisory powers, we should adopt this requirement for all future cases. See State v. Halloway, 209 Conn. 636, 645-46, 553 A.2d 166, cert. denied, 490 U.S. 1071, 109 S. Ct. 2078, 104 L. Ed. 2d 643 (1989) (this court has “inherent supervisory *745authority over the administration of justice”). Accordingly, I leave this issue for another day.


 “Every state but one in the northeast has adopted a standard of proof in excess of the preponderance of the evidence to determine the voluntariness of a confession. See State v. Collins, 297 A.2d 620 (Me. 1972) (reasonable doubt); Commonwealth v. Mandile, 397 Mass. 410, 492 N.E.2d 74 (1986) (same); State v. Benoit, 126 N.H. 6, 490 A.2d 295 (1985) (same); State v. Franklin, 52 N.J. 386, 245 A.2d 356 (1968) (same); People v. Huntley, 15 N.Y.2d 72, 204 N.E.2d 179, 255 N.Y.S.2d 838 (1965) (same); State v. Arpin, 122 R.I. 643, 410 A.2d 1340 (1980) (clear and convincing). Other states have also come to the same conclusion adopting the reasonable doubt standard. Snellgrove v. State, 569 N.E.2d 337 (Ind. 1991); Bradley v. Commonwealth, 439 S.W.2d 61 (Ky. 1969), cert. denied, 397 U.S. 974, 90 S. Ct. 1091, 25 L. Ed. 2d 268 (1970); Jones v. State, 461 So. 2d 686 (Miss. 1984); State v. Drayton, 287 S.C. 226, 337 S.E.2d 216 (1985), overruled in part on other grounds, State v. Torrence, 305 S.C. 45, 70, 406 S.E.2d 315 (1991); State v. Janis, 356 N.W.2d 916 (S.D. 1984); State v. Owens, 148 Wis. 2d 922, 436 N.W.2d 869 (1989).” State v. James, supra, 237 Conn. 452-53 (Berdon, J., dissenting).